         Case 3:16-md-02741-VC Document 11740-1 Filed 09/14/20 Page 1 of 2




                                               August 20, 2020



  VIA ELECTRONIC MAIL ONLY

  Hon. Vince Chhabria
  San Francisco Courthouse, Courtroom 4
  450 Golden Gate Avenue
  San Francisco, CA 94102

          Re:      Moore Law Group, PLLC’s Confidential Response to PTO 216;
                   Submitted Pursuant to PTO 200 and FRE 408

  Dear Judge Chhabria:

  Pursuant to Pretrial Order No. 216, Moore Law Group, PLLC provides this confidential
  response. Given the importance of confidentiality, as this Court emphasized in PTO 200,
  wherein it reminded the parties that all “settlement discussions in this MDL are confidential and
  that the Court will not hesitate to enforce the confidentiality requirements with sanctions,” I am
  submitting this response to your chambers, copying defense counsel, the Plaintiffs’ Co-Leads,
  and this Court’s appointed mediator. I also confirmed that Bayer/Monsanto’s counsel agreed
  with this approach in advance. Further, given the sensitive moment we are facing in this
  litigation, public disclosure of the contents of this letter could jeopardize the settlement between
  Bayer/Monsanto and Moore Law Group, PLLC.

  Over a year ago, I began negotiations with Bayer to settle claims on behalf of Moore Law Group,
  PLLC’s clients exposed to Roundup who developed non-Hodgkin’s lymphoma. I also spent the
  past year engaged in negotiations with Bayer to settle thousands of Roundup claims on behalf of
  multiple law firms from across the country.

  On March 2, 2020, the parties executed a Term Sheet to settle Moore Law Group’s Roundup
  cases. The Term Sheet contained a date certain by which the parties had to execute a master
  settlement agreement (“MSA”); otherwise, the Term Sheet would convert to a MSA unless
  Monsanto terminated it. The parties retained the ability to extend the date to allow additional
  time for MSA negotiations instead of termination.

  As this Court is aware, Bayer publicly announced settlement on June 24, 2020. Such
  announcement included my firm’s cases. In fact, the day before the announcement, a top
  executive at Bayer told me that we had a settlement and the announcement would include my
  firm. When I expressed concern about Bayer making a public settlement announcement without
  an executed MSA, Bayer assured me once again that we had a deal and that we would finalize


1473 South 4th Street, Louisville, KY 40208 | T: (502) 717- 4080 | F: (502) 717- 4086   | MooreLawGroup.com
      Case 3:16-md-02741-VC Document 11740-1 Filed 09/14/20 Page 2 of 2


September 14, 2020
Page 2
_____________________

and execute the MSA in the coming days. On the day of the announcement Bayer told me that
the board of directors had approved my firm’s settlement.

Relying on these representations and the fact Bayer announced it publicly, that same day I
notified my clients of the aggregate settlement. I previously informed Bayer that I would be
doing this at that time because of their announcement.

Subsequent to this Court’s entry of PTO 214, Bayer informed me that the board had put a
“pause” on all settlements and my deal would need to be “reapproved;” meanwhile, we
continued to negotiate the terms of the MSA.

After numerous calls with defense counsel, we finalized the MSA and at Bayer/Monsanto’s
request I sent an executed copy of the MSA to their outside counsel on August 3, 2020. Outside
counsel then asked for additional minor edits, which I agreed to. I, again, sent an executed
version of the final MSA on August 7, 2020. Bayer/Monsanto has refused to countersign the
MSA despite it being finalized and telling me for months we have a deal.

Since the parties signed the Term Sheet on March 2, 2020, Bayer/Monsanto has requested 23
extensions, 22 of which I agreed to, the last expiring on August 19th. I agreed to the extension to
August 19, 2020 with the understanding that was the day Bayer’s board of directors was
expected to re-approve Moore Law Group’s settlement, among others. I learned the night before
that Bayer would not ask for reapproval of any settlement deal including mine until unrelated
issues are resolved. On August 19, 2020, Bayer’s outside counsel requested an extension, which
is still being negotiated.

As always, I am available to answer any of the Court’s questions.

                                             Sincerely yours,


                                             Jennifer A. Moore

cc:    Ken Feinberg
       Aimee H. Wagstaff
       Robin Greenwald
       Mike Miller
       Julie du Pont
       William Hoffman
       Brian Stekloff
